Cite as 2017 Ark. App. 152


                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-16-932


                                                   Opinion Delivered   March 8, 2017

WILLIAM ROY TUBBS                                  APPEAL FROM THE CRAWFORD
                               APPELLANT           COUNTY CIRCUIT COURT
                                                   [NO. 17CR-16-55]
V.
                                                   HONORABLE MICHAEL MEDLOCK,
                                                   JUDGE
STATE OF ARKANSAS
                                 APPELLEE          DISMISSED


                               LARRY D. VAUGHT, Judge

       Appellant William Roy Tubbs is attempting to appeal a portion of his sentence, the

court’s order that he pay restitution, following his plea of guilty to the offense of theft of

property. Because the law does not allow for appeals of guilty pleas except in very limited

circumstances, which do not apply here, we must dismiss.

       Tubbs pled guilty on June 10, 2016, in the Crawford County Circuit Court to the charge

of theft of property for stealing a car. He was sentenced to forty-eight months’ imprisonment,

followed by 132 months’ suspended imposition of sentence (SIS). He was also ordered to pay

$400 in restitution. Tubbs has filed a pro se appeal, arguing only that the award of restitution

was error because it was reimbursement for “car titles” while he was charged with stealing a

car.

       However, we cannot reach the merits of his argument because Tubbs cannot appeal

from his plea of guilty. As the Arkansas Supreme Court explained in Canada v. State, 2014 Ark.
                                  Cite as 2017 Ark. App. 152

336, at 1, 439 S.W.3d 42, 43, Arkansas Rule of Appellate Procedure–Criminal 1(a) provides

that “[e]xcept as provided by [Arkansas Rule of Criminal Procedure] 24.3(b) there shall be no

appeal from a plea of guilty or nolo contendere.” In Seibs v. State, 357 Ark. 331, 335, 166 S.W.3d
16, 18 (2004), our supreme court affirmed the well-established rule that appeals from

nonconditional1 guilty pleas may be taken only under the two well-established exceptions. As

the court explained in Seibs, the first exception is when there is a challenge to testimony or

evidence presented before a jury in a sentencing hearing separate from the plea itself. Seibs,
357 Ark. at 335, 166 S.W.3d at 18. The second exception is when the appeal is an appeal of a

posttrial motion challenging the validity and legality of the sentence itself. Id. at 335, 166
S.W.3d at 18. Neither situation is present here. Tubbs has presented us with a direct appeal

from an unconditional guilty plea. He has not argued that his case falls under either of the

established exceptions discussed in Seibs, and our review of the record reveals that neither

exception is applicable. Therefore, by entering an unconditional plea of guilty, Tubbs waived

his right to appeal, and we must dismiss.

       Dismissed.

       WHITEAKER and MURPHY, JJ., agree.

       William Roy Tubbs, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




       1Appealsmay be taken from a conditional plea that is entered pursuant to Rule 24.3 of
the Arkansas Rules of Criminal Procedure. Tubbs’s plea was not conditional.
                                                2